                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 1 of 15




                                                                               1    LAWRENCE RUIZ, ESQ.
                                                                                    Nevada Bar No. 11451
                                                                               2    AMANDA L. LAUB, ESQ.
                                                                               3    Nevada Bar No. 14903
                                                                                    RUIZ LAW FIRM
                                                                               4    1055 Whitney Ranch Drive, Suite 110
                                                                                    Henderson, NV 89014
                                                                               5    Phone: (702) 850.1717
                                                                               6    Fax: (702) 850.1716
                                                                                    lawrence@lmruizlaw.com
                                                                               7    amanda@lmruizlaw.com
                                                                                    Attorney for Plaintiff
                                                                               8
                                                                               9                             UNITED STATES DISTRICT COURT

                                                                              10                                    DISTRICT OF NEVADA
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12     DREW BRANDON RUBALCAVA,
R UIZ LAW FIRM




                                                                                     individually; CASSANDRA RUBALCAVA,
                             Henderson, NV 89014




                                                                              13     individually; DREW BRANDON                        Case No.: 2:19-cv-01318-GMN-NJK
                                                                                     RUBALCAVA, as parent and natural
                                                                              14     guardian of A.R., a minor; DREW
                                                                              15     BRANDON RUBALCAVA, as parent and
                                                                                     natural guardian of K.R. , a minor; DREW                 STIPULATION FOR
                                                                              16     BRANDON RUBALCAVA, as parent and                        PROTECTIVE ORDER
                                                                                     natural guardian of J.R. , a minor; DREW
                                                                              17     BRANDON RUBALCAVA, as parent and
                                                                              18     natural guardian of T.R. , a minor; DREW
                                                                                     BRANDON RUBALCAVA, as parent and
                                                                              19     natural guardian of R.R. , a minor;
                                                                              20
                                                                                     Plaintiffs,
                                                                              21
                                                                                     vs.
                                                                              22
                                                                              23     DARYLL PHILLIPS aka DARYELL
                                                                                     PHILLIPS, individually; C & D
                                                                              24     ENTERPRISES, LLC., a foreign limited
                                                                                     liability company; HOLLAND
                                                                              25     ENTERPRISES, INC., a foreign corporation;
                                                                              26     DOES I through X; and ROE BUSINESS
                                                                                     ENTITIES XI through XX, inclusive,
                                                                              27
                                                                                     Defendants.
                                                                              28



                                                                                                                                 -1-
                                                                                    Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 2 of 15




                                                                                1                                                                Rubalcava et al. v. Daryell Phillips et al.
                                                                                                                                                 Case No. 2:19-cv-01318-GMN-NJK
                                                                                2
                                                                                                             STIPULATION FOR PROTECTIVE ORDER
                                                                                3
                                                                                4    1.     PURPOSES AND LIMITATIONS

                                                                                5           Disclosure and discovery activity in this action are likely to involve production of
                                                                                6    confidential, proprietary, or private information for which special protection from public
                                                                                7
                                                                                     disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
                                                                                8
                                                                                     Specifically protecting the identity of the minor children involved by not revealing their full
                                                                                9
                                                                               10    first names, and referring to each by their initials. Accordingly, the parties hereby stipulate to

                                                                               11
                  1055 Whitney Ranch Drive, Suite 110




                                                                                     and petition the court to enter the following Stipulated Protective Order. The parties
                   7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                               12    acknowledge that this Order does not confer blanket protections on all disclosures or responses
 R UIZ LAW FIRM
                              Henderson, NV 89014




                                                                               13
                                                                                     to discovery and that the protection it affords from public disclosure and use extends only to the
                                                                               14
                                                                                     limited information or items that are entitled to confidential treatment under the applicable legal
                                                                               15
                                                                               16    principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
See order issued
concurrently 17  Stipulated Protective Order does not entitle them to file confidential information under seal;
herewith
             18 Local Rules of Practice, United States District Court, District of Nevada (“LRIA”) LR IA 10-5
                                                                               19
                                                                                     sets forth the procedures that must be followed and the standards that will be applied when a
                                                                               20
                                                                                     party seeks permission from the court to file material under seal.
                                                                               21
                                                                               22    2.     DEFINITIONS
                                                                               23           2.1     Challenging Party:    a Party or Non-Party that challenges the designation of
                                                                               24
                                                                                     information or items under this Order.
                                                                               25
                                                                                            2.2 "CONFIDENTIAL" Information or Items: information (regardless of how it is
                                                                               26
                                                                               27    generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                                                                               28    of Civil Procedure 26(c).



                                                                                                                                    -2-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 3 of 15




                                                                               1              2.3      Counsel: Outside Counsel of Record and House Counsel (as well as their support

                                                                               2    staff).
                                                                               3
                                                                                              2.4      Designating Party: a Party or Non-Party that designates information or items that
                                                                               4
                                                                                    it produces in disclosures or in responses to discovery as "CONFIDENTIAL."
                                                                               5
                                                                               6              2.5      Disclosure or Discovery Material: all items or information, regardless of the

                                                                               7    medium or manner in which it is generated, stored, or maintained (including, among other things,
                                                                               8    testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                                                                               9
                                                                                    responses to discovery in this matter.
                                                                              10
                                                                                              2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    consultant in this action.
                                                                              14              2.7      House Counsel: attorneys who are employees of a party to this action. House
                                                                              15
                                                                                    Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                                              16
                                                                                              2.8      Non-Party: any natural person, partnership, corporation, association, or other legal
                                                                              17
                                                                              18    entity not named as a Party to this action.

                                                                              19              2.9      Outside Counsel of Record: attorneys who are not employees of a party to this
                                                                              20
                                                                                    action but are retained to represent or advise a party to this action and have appeared in this
                                                                              21
                                                                                    action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
                                                                              22
                                                                              23    that party.

                                                                              24              2.10     Party: any party to this action, including all of its officers, directors, employees,
                                                                              25    consultants, retained experts, insurers, claims handlers, and Outside Counsel of Record (and their
                                                                              26
                                                                                    support staffs).
                                                                              27
                                                                              28



                                                                                                                                        -3-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 4 of 15




                                                                               1           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                               2    Material in this action.
                                                                               3
                                                                                           2.12    Professional Vendors: persons or entities that provide litigation support services 0
                                                                               4
                                                                                    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                                                               5
                                                                               6    organizing, storing, or retrieving data in any form or medium) and their employees and

                                                                               7    subcontractors.
                                                                               8           2.13    Protected Material: any Disclosure or Discovery Material that is designated as
                                                                               9
                                                                                    14 "CONFIDENTIAL."
                                                                              10
                                                                                           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    Producing Party.
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    3.     SCOPE
                                                                              14           The protections conferred by this Stipulation and Order cover not only Protected Material
                                                                              15
                                                                                    (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                                                                              16
                                                                                    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                                              17
                                                                              18    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                                              19    However, the protections conferred by this Stipulation and Order do not cover the following
                                                                              20
                                                                                    information: (a) any information that is in the public domain at the time of disclosure to a
                                                                              21
                                                                                    Receiving Party or becomes part of the public domain after its disclosure to a Receiving party as
                                                                              22
                                                                              23    a result of publication not involving a violation of this Order, including becoming part of the

                                                                              24    public record through trial or otherwise; and (b) any information known to the Receiving Party
                                                                              25    prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
                                                                              26
                                                                                    obtained the information lawfully and under no obligation of confidentiality to the Designating
                                                                              27
                                                                                    Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
                                                                              28



                                                                                                                                   -4-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 5 of 15




                                                                               1    4.     DURATION

                                                                               2           Even after final disposition of this litigation, the confidentiality obligations imposed by
                                                                               3
                                                                                    this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                                                               4
                                                                                    order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
                                                                               5
                                                                               6    claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

                                                                               7    the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                                                                               8    action, including the time limits for filing any motions or applications for extension of time
                                                                               9
                                                                                    pursuant to applicable law.
                                                                              10
                                                                                    5.     DESIGNATING PROTECTED MATERIAL
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    or Non-Party that designates information or items for protection under this Order must take care
                                                                              14    to limit any such designation to specific material that qualifies under the appropriate standards.
                                                                              15
                                                                                    The Designating Party must designate for protection only those parts of material, documents,
                                                                              16
                                                                                    items, or oral or written communications that qualify — so that other portions of the material,
                                                                              17
                                                                              18    documents, items, or communications for which protection is not warranted are not swept

                                                                              19    unjustifiably within the ambit of this Order.
                                                                              20
                                                                                           If it comes to a Designating Party's attention that information or items that it designated
                                                                              21
                                                                                    for protection do not qualify for protection, that Designating Party must promptly notify all other
                                                                              22
                                                                              23    Parties that it is withdrawing the mistaken designation.

                                                                              24           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                                                                              25    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                                                                              26
                                                                                    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                                                                              27
                                                                                    designated before the material is disclosed or produced.
                                                                              28



                                                                                                                                    -5-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 6 of 15




                                                                               1           Designation in conformity with this Order requires:

                                                                               2           (a) for information in documentary form (e.g., paper or electronic documents, but
                                                                               3
                                                                                    excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                                                               4
                                                                                    Party affix the legend "CONFIDENTIAL" to each page that contains protected material. If only a
                                                                               5
                                                                               6    portion or portions of the material on a page qualifies for protection, the Producing Party also

                                                                               7    must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                               8    margins).
                                                                               9
                                                                                           A Party or Non-Party that makes original documents or materials available for inspection
                                                                              10
                                                                                    need not designate them for protection until after the inspecting Party has indicated which
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    material it would like copied and produced. During the inspection and before the designation, all
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    of the material made available for inspection shall be deemed "CONFIDENTIAL." After the
                                                                              14    inspecting Party has identified the documents it wants copied and produced, the Producing Party
                                                                              15
                                                                                    must determine which documents, or portions thereof, qualify for protection under this Order.
                                                                              16
                                                                                    Then, before producing the specified documents, the Producing Party must affix the
                                                                              17
                                                                              18    "CONFIDENTIAL" legend to each page that contains Protected Material. If only a portion or

                                                                              19    portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                                                              20
                                                                                    identify the protected portion(s) (e.g., by making appropriate markings in the margins). (b) for
                                                                              21
                                                                                    testimony given in deposition or in other pretrial or trial proceedings, that the Designating Party
                                                                              22
                                                                              23    identify on the record, before the close of the deposition, hearing, or other proceeding, all

                                                                              24    protected testimony. (c) for information produced in some form other than documentary and for
                                                                              25    any other tangible items, that the Producing Party affix in a prominent place on the exterior of
                                                                              26
                                                                                    the container or containers in which the information or item is stored the legend
                                                                              27
                                                                              28



                                                                                                                                    -6-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 7 of 15




                                                                               1    "CONFIDENTIAL." If only a portion or portions of the information or item warrant protection,

                                                                               2    the Producing Party, to the extent practicable, shall identify the protected portion(s).
                                                                               3
                                                                                           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                                                               4
                                                                                    designate qualified information or items does not, standing alone, waive the Designating Party's
                                                                               5
                                                                               6    right to secure protection under this Order for such material. Upon timely correction of a

                                                                               7    designation, the Receiving Party must make reasonable efforts to assure that the material is
                                                                               8    treated in accordance with the provisions of this Order.
                                                                               9
                                                                                    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                              10
                                                                                           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    confidentiality at any time. Unless a prompt challenge to a Designating Party's confidentiality
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                                                                              14    burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                                                                              15
                                                                                    challenge a confidentiality designation by electing not to mount a challenge promptly after the
                                                                              16
                                                                                    original designation is disclosed.
                                                                              17
                                                                              18           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                                              19    process by providing written notice of each designation it is challenging and describing the basis
                                                                              20
                                                                                    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
                                                                              21
                                                                                    notice must recite that the challenge to confidentiality is being made in accordance with this
                                                                              22
                                                                              23    specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

                                                                              24    good faith and must begin the process by conferring directly (in voice to voice dialogue; other
                                                                              25    forms of communication are not sufficient) within 14 days of the date of service of notice. In
                                                                              26
                                                                                    conferring, the Challenging Party must explain the basis for its belief that the confidentiality
                                                                              27
                                                                                    designation was not proper and must give the Designating Party an opportunity to review the
                                                                              28



                                                                                                                                     -7-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 8 of 15




                                                                               1    designated material, to reconsider the circumstances, and, if no change in designation is offered,

                                                                               2    to explain the basis for the chosen designation. A Challenging Party may proceed to the next
                                                                               3
                                                                                    stage of the challenge process only if it has engaged in this meet and confer process first or
                                                                               4
                                                                                    establishes that the Designating Party is unwilling to participate in the meet and confer process in
                                                                               5
                                                                               6    a timely manner.

                                                                               7           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                                                                               8    intervention, the Designating Party shall file and serve a motion within 21 days of the initial
                                                                               9
                                                                                    notice of challenge or within 14 days of the parties agreeing that the meet and confer process will
                                                                              10
                                                                                    not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    competent declaration affirming that the movant has complied with the meet and confer
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    requirements imposed in the preceding paragraph. Failure by the Designating Party to make such
                                                                              14    a motion including the required declaration within 21 days (or 14 days, if applicable) shall
                                                                              15
                                                                                    automatically waive the confidentiality designation for each challenged designation. In addition,
                                                                              16
                                                                                    the Challenging Party may file a motion challenging a confidentiality designation at any time if
                                                                              17
                                                                              18    there is good cause for doing so, including a challenge to the designation of a deposition

                                                                              19    transcript or any portions thereof. Any motion brought pursuant to this provision must be
                                                                              20
                                                                                    accompanied by a competent declaration affirming that the movant has complied with the meet
                                                                              21
                                                                                    and confer requirements imposed by the preceding paragraph.
                                                                              22
                                                                              23    7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                              24           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
                                                                              25    or produced by another Party or by a Non-Party in connection with this case only for
                                                                              26
                                                                                    prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be
                                                                              27
                                                                                    disclosed only to the categories of persons and under the conditions described in this Order.
                                                                              28



                                                                                                                                    -8-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 9 of 15




                                                                               1    When the litigation has been terminated, a Receiving Party must comply with the provisions of

                                                                               2    section 13 below (FINAL DISPOSITION).
                                                                               3
                                                                                           Protected Material must be stored and maintained by a Receiving Party at a location and
                                                                               4
                                                                                    in a secure manner that ensures that access is limited to the persons authorized under this Order.
                                                                               5
                                                                               6           7.2     Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise

                                                                               7    ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
                                                                               8    disclose any information or item designated "CONFIDENTIAL" only to:
                                                                               9
                                                                                           (a)     the Receiving Party's Outside Counsel of Record in this action, as well as
                                                                              10
                                                                                    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    information for this litigation and who have signed the "Acknowledgment and Agreement to Be
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    Bound" that is attached hereto as Exhibit A;
                                                                              14           (b)     the officers, directors, and employees (including House Counsel) of the Receiving
                                                                              15
                                                                                    Party to whom disclosure is reasonably necessary for this litigation;
                                                                              16
                                                                                           (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                                                              17
                                                                              18    reasonably necessary for this litigation and who have signed the "Acknowledgment and

                                                                              19    Agreement to Be Bound" (Exhibit A);
                                                                              20
                                                                                           (d)     the court and its personnel;
                                                                              21
                                                                                           (e)     court reporters and their staff, professional jury or trial consultants, mock jurors,
                                                                              22
                                                                              23    and Professional Vendors to whom disclosure is reasonably necessary for this litigation;

                                                                              24           (f)     during their depositions, witnesses in the action to whom disclosure is reasonably
                                                                              25    necessary. Pages of transcribed deposition testimony or exhibits to depositions that reveal
                                                                              26
                                                                                    Protected Material must be separately bound by the court reporter and may not be disclosed to
                                                                              27
                                                                                    anyone except as permitted under this Stipulated Protective Order.
                                                                              28



                                                                                                                                    -9-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 10 of 15




                                                                               1           (g)     the author or recipient of a document containing the information or a custodian or

                                                                               2    other person who otherwise possessed or knew the information.
                                                                               3
                                                                                    8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                               4
                                                                                           OTHER LITIGATION
                                                                               5
                                                                               6           If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                               7    disclosure of any information or items designated in this action as "CONFIDENTIAL," that
                                                                               8    Party must:
                                                                               9
                                                                                           (a) promptly notify in writing the Designating Party. Such notification shall include a
                                                                              10
                                                                                    copy of the subpoena or court order;
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12           2       (b) promptly notify in writing the party who caused the subpoena or order to issue
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    in
                                                                              14           3       the other litigation that some or all of the material covered by the subpoena or
                                                                              15
                                                                                    order is subject
                                                                              16
                                                                                           4       to this Protective Order. Such notification shall include a copy of this Stipulated
                                                                              17
                                                                              18    Protective

                                                                              19           5       Order; and
                                                                              20
                                                                                           6       (c) cooperate with respect to all reasonable procedures sought to be pursued by
                                                                              21
                                                                                    the
                                                                              22
                                                                              23           7       Designating Party whose Protected Material may be affected.

                                                                              24           8       If the Designating Party timely seeks a protective order, the Party served with the
                                                                              25    9 subpoena or court order shall not produce any information designated in this action as
                                                                              26
                                                                                    10 "CONFIDENTIAL" before a determination by the court from which the subpoena or order II
                                                                              27
                                                                                    issued, unless the Party has obtained the Designating Party's permission. The Designating Party
                                                                              28



                                                                                                                                   -10-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 11 of 15




                                                                               1    shall bear the burden and expense of seeking protection in that court of its confidential material

                                                                               2    — and nothing in these provisions should be construed as authorizing or encouraging a
                                                                               3
                                                                                    Receiving Party in this action to disobey a lawful directive from another court.
                                                                               4
                                                                                    9.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                               5
                                                                               6           IN THIS LITIGATION

                                                                               7           (a) The terms of this Order are applicable to information produced by a Non-Party in this
                                                                               8    action and designated as "CONFIDENTIAL." Such information produced by Non-Parties in
                                                                               9
                                                                                    connection with this litigation is protected by the remedies and relief provided by this Order.
                                                                              10
                                                                                    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    additional protections.
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                                                                              14    Party's confidential information in its possession, and the Party is subject to an agreement with
                                                                              15
                                                                                    the Non-Party not to produce the Non-Party's confidential information, then the Party shall:
                                                                              16
                                                                                           (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
                                                                              17
                                                                              18    the information requested is subject to a confidentiality agreement with a Non-Party;

                                                                              19           (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
                                                                              20
                                                                                    litigation, the relevant discovery request(s), and a reasonably specific description of the
                                                                              21
                                                                                    information requested; and
                                                                              22
                                                                              23           (3) make the information requested available for inspection by the Non-Party.

                                                                              24           (c) If the Non-Party fails to object or seek a protective order from this court within 14
                                                                              25    days of receiving the notice and accompanying information, the Receiving Party may produce
                                                                              26
                                                                                    the Non-Party's confidential information responsive to the discovery request. If the Non-Party
                                                                              27
                                                                                    timely seeks a protective order, the Receiving Party shall not produce any information in its
                                                                              28



                                                                                                                                   -11-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 12 of 15




                                                                               1    possession or control that is subject to the confidentiality agreement with the Non-Party before a

                                                                               2    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
                                                                               3
                                                                                    burden and expense of seeking protection in this court of its Protected Material.
                                                                               4
                                                                                    10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                               5
                                                                               6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                               7    Material to any person or in any circumstance not authorized under this Stipulated Protective
                                                                               8    Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                                                               9
                                                                                    unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                                                                              10
                                                                                    Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12    made of all the terms of this Order, and (d) request such person or persons to execute the
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit A.
                                                                              14    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                              15
                                                                                           PROTECTED MATERIAL
                                                                              16
                                                                                           When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                                                              17
                                                                              18    produced material is subject to a claim of privilege or other protection, the obligations of the

                                                                              19    Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                                                              20
                                                                                    provision is not intended to modify whatever procedure may be established in an e-discovery
                                                                              21
                                                                                    order that provides for production without prior privilege review. Pursuant to Federal Rule of
                                                                              22
                                                                              23    Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                                                              24    communication or information covered by the attorney-client privilege or work product
                                                                              25    protection, the parties may incorporate their agreement in the stipulated protective order
                                                                              26
                                                                                    submitted to the court.
                                                                              27
                                                                                    ///
                                                                              28



                                                                                                                                   -12-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 13 of 15




                                                                               1    12.    MISCELLANEOUS

                                                                               2           12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                                                                               3
                                                                                    seek its modification by the court in the future.
                                                                               4
                                                                                           12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
                                                                               5
                                                                               6    Order no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                               7    information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
                                                                               8    no Party waives any right to object on any ground to use in evidence of any of the material
                                                                               9
                                                                                    covered by this Protective Order.
                                                                              10
                                                                                    13.    FINAL DISPOSITION
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    Receiving Party must return all Protected Material to the Producing Party or destroy such
                                                                              14    material. As used in this subdivision, "all Protected Material" includes all copies, abstracts,
                                                                              15
                                                                                    compilations, summaries, and any other format reproducing or capturing any of the Protected
                                                                              16
                                                                                    Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
                                                                              17
                                                                              18    submit a written certification to the Producing Party (and, if not the same person or entity, to the

                                                                              19    Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
                                                                              20
                                                                                    the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
                                                                              21
                                                                                    not retained any copies, abstracts, compilations, summaries or any other format reproducing or
                                                                              22
                                                                              23    capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                                              24    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                              25    legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
                                                                              26
                                                                                    product, and consultant and expert work product, even if such materials contain Protected
                                                                              27
                                                                              28



                                                                                                                                    -13-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 14 of 15




                                                                               1    Material. Any such archival copies that contain or constitute Protected Material remain subject to

                                                                               2    this Protective Order as set forth in Section 4 (DURATION).
                                                                               3
                                                                                           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                               4
                                                                                    Dated this 20th day of November, 2019.               Dated this 20th day of November, 2019.
                                                                               5
                                                                               6    RUIZ LAW FIRM                                        WEINBERG, WHEELER, HUDGINS,
                                                                               7                                                         GUNN & DIAL, LLC.

                                                                               8    /s/ Amanda L. Laub                                   /s/ Ryan S. Saldanha
                                                                                    AMANDA L. LAUB, ESQ.                                 JEREMY R. ALBERTS, ESQ.
                                                                               9    Nevada Bar No. 14903                                 Nevada Bar No. 10497
                                                                              10    1055 Whitney Ranch Drive, Ste. 110                   RYAN S. SALDANHA, ESQ.
                                                                                    Henderson, NV 89014                                  Nevada Bar No. 14946
                                                                              11
                 1055 Whitney Ranch Drive, Suite 110




                                                                                    Attorneys for Plaintiffs                             6385 S. Rainbow Blvd., Suite 400
                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                                                                                         Las Vegas, NV 89118
                                                                              12                                                         Attorneys for Defendants
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13                                                          C & D Enterprises, LLC.
                                                                                                                                         Holland Enterprises, Inc.
                                                                              14                                                                Rubalcava et al. v. Daryell Phillips et al.
                                                                                                                                                Case No. 2:19-cv-01318-GMN-NJK
                                                                              15
                                                                              16
                                                                              17                                         IT IS SO ORDERED:

                                                                              18      Dated: November 21, 2019
                                                                              19                                          _________________________
                                                                              20                                          U.S. DISTRICT
                                                                                                                          United         COURT MAGISTRATE
                                                                                                                                 States Magistrate Judge  JUDGE

                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28



                                                                                                                                  -14-
                                                                                   Case 2:19-cv-01318-GMN-NJK Document 20 Filed 11/20/19 Page 15 of 15




                                                                               1                                              EXHIBIT A

                                                                               2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                               3           I,     ____________________________print           or      type     full    name],      of
                                                                                    ______________________________[print or type full address], declare under penalty of perjury
                                                                               4
                                                                                    that I have read in its entirety and understand the Stipulated Protective Order that was issued by
                                                                               5
                                                                                    the United States District Court for the District of Nevada in the case of Rubalcava et al. v.
                                                                               6
                                                                                    Daryell Phillips et al., Case No. 2:19-cv-01318-GMN-NJK. I agree to comply with and to be
                                                                               7    bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
                                                                               8    failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
                                                                               9    solemnly promise that I will not disclose in any manner any information or item that is subject to
                                                                              10    this Stipulated Protective Order to any person or entity except in strict compliance with the
                                                                              11    provisions of this Order.
                 1055 Whitney Ranch Drive, Suite 110

                  7 0 2 . 8 5 0 . 1 7 1 7 / 7 02 . 8 5 0 . 1 71 6 ( f a x )




                                                                              12           I further agree to submit to the jurisdiction of the United States District Court for the
R UIZ LAW FIRM
                             Henderson, NV 89014




                                                                              13    District of Nevada for the purpose of enforcing the terms of this Stipulated Protective Order,
                                                                                    even if such enforcement proceedings occur after termination of this action.
                                                                              14
                                                                                           Date:_____________________________
                                                                              15
                                                                              16
                                                                                           City and State where sworn and signed:____________________________
                                                                              17
                                                                              18           Printed name:______________________
                                                                              19
                                                                              20           Signature:_________________________
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28



                                                                                                                                  -15-
